Exhibit 10.5. REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (“Agreement”) is entered into as of January 3, 2008, among ISCO International, Inc., a Delaware corporation with offices at 1001 Cambridge Drive, Elk Grove Village, Illinois 60007 (the “Company”) and Alexander Finance, L.P., an Illinois limited partnership (the “Lender”). W I T N E S S E T H: WHEREAS, pursuant to the Amendmentto and Consent and Waiver Under Loan Documents (the “Amendment Agreement”), dated on or about the date hereof, by and between the Company, the Lender, Manchester Securities Corporation, and the Guarantors (as defined in the Amendment Agreement), the Company issued to Lender a new Amended and Restated Note (as defined in the Amendment Agreement) (the “New Note”) evidencing a loan made by the Lender to the Company under the Third Amended and Restated Loan Agreement, dated as of November 10, 2004, as amended (the “Loan Agreement”); and WHEREAS, the New Note provides that it will be convertible into shares (the “Conversion Shares”) of the common stock, par value $0.001 per share (the “Common Stock”) of the Company; and NOW, THEREFORE, in consideration of the mutual promises, representations, warranties, covenants and conditions set forth in the Loan Agreement, Amendment Agreement and this Agreement, the Company and the Lender agree as follows: 1.Certain Definitions.Capitalized terms used herein and not otherwise defined shall have the meaning ascribed thereto in the Amendment Agreement, the Loan Agreement, or the New Note.As used in this Agreement, the following terms shall have the following respective meanings: “Approval Date” shall mean the date on which both (i) theCompany’s stockholders shall have approved the issuance of the Conversion Shares and (ii) the American Stock Exchange (“AMEX”) shall have approved the Conversion Shares for listing on AMEX. “Commission” or
